Citation Nr: 0637853	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-37 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD), 
schizophrenia, depression, and anxiety.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1968 to November 
1969.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In September 1995, VA previously denied the veteran's claim 
for an acquired psychiatric disorder.  The veteran did not 
appeal this decision, which therefore became final.  In this 
decision, the Board addresses the veteran's claim to reopen 
his service connection claim for an acquired psychiatric 
disorder.  The underlying service connection claim is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	A September 1995 rating decision denied service connection 
for an acquired psychiatric disorder.  

2.	The veteran did not appeal the September 1995 rating 
decision, which became final.    

3.	Medical evidence received since the September 1995 rating 
decision suggests that the veteran's current psychiatric 
disorders may be related to service.  






CONCLUSIONS OF LAW

1.	A September 1995 rating decision that denied service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.200 (2006).  
 
2.	Certain evidence received since the September 1995 rating 
decision is new and material, and the service connection 
claim for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is attempting to reopen a service connection 
claim for an acquired psychiatric disorder, which was 
initially denied by VA in September 1995.  As that decision 
became final, the Board must first determine whether new and 
material evidence has been submitted to reopen the claim.  

I.  Preliminary Matter - VA's Duty to Notify and Assist

At the outset, the Board notes that VA did not comply with 
every aspect of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA) 
with respect to the veteran's claim (See Remand section 
below).  Nevertheless, the Board has determined that the 
evidence supports a reopening of the veteran's claim.  
Consequently, any lack of notice and/or development under the 
VCAA cannot be considered prejudicial to the veteran with 
regard to his claim to reopen, and remand for such notice 
and/development would be an inefficient use of VA time and 
resources.  

II.  The Veteran's Claim to Reopen his Service Connection 
Claim 
for an Acquired Psychiatric Disorder 

In February 1995, the veteran claimed service connection for 
depression, anxiety, and chronic paranoid schizophrenia.  In 
September 1995, a VA rating decision denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  The veteran did not perfect an appeal to the Board 
via the filing of a VA Form 9 substantive appeal.  
Accordingly, the September 1995 rating decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2006).  

In February 2002, the veteran attempted to reopen his claim 
for service connection for an acquired psychiatric disorder, 
specifically alleging service connection for PTSD.  Later, in 
March 2003, the veteran alleged service connection for 
paranoid schizophrenia.  He then alleged, in April 2003, that 
service aggravated a pre-service paranoid schizophrenia 
disorder.  In a July 2003 statement, the veteran alleged 
service connection for a generalized anxiety disorder.  In 
his October 2004 VA Form 9 substantive appeal, the veteran 
alleged service connection for depression.  And finally, in 
his September 2006 Board hearing, the veteran reiterated each 
of the various psychiatric disorders comprising his general 
service connection claim for an acquired psychiatric 
disorder.  

The RO denied the veteran's claim in August 2002, January 
2003, and June 2003 rating decisions, and then addressed 
these issues collectively in an October 2004 Statement of the 
Case.  Later that month, the veteran appealed the RO's 
denials to the Board.  

The Board, before addressing the merits of the veteran's 
service connection claim for an acquired psychiatric 
disorder, must first determine whether new and material 
evidence has been submitted to warrant the reopening of the 
veteran's claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The 
Board must make its own determination on this matter because 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C.A. § 5108.  As it applies to this case, new evidence 
is defined as existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hickson v. West, 12 Vet. App. 247, 
251 (1999).

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000).

In this case, the evidence associated with the claims file 
prior to the September 1995 rating decision became final 
included service medical records, a VA compensation 
examination report diagnosing the veteran with paranoid 
schizophrenia and dysthmia, and VA treatment records 
indicating that the veteran has depression, schizophrenia, 
and a psychotic disorder, but that he did not have PTSD.  

Since the September 1995 rating decision became final, the 
evidence associated with the claims file includes service 
personnel records reflecting service in Korea, additional 
service medical records showing that the veteran underwent 
neuropsychiatric examination prior to discharge from service, 
several statements from the veteran, and VA treatment records 
indicating diagnoses of psychiatric disorders.  This evidence 
is new because it was not in the RO's possession when the 
September 1995 rating decision became final.  The Board must 
now determine whether the evidence is also material.  The 
Board finds that, of the new evidence, the service personnel 
records and additional service medical records are material.  
These records reflect that the veteran served in Korea near 
the demilitarized zone (DMZ) in the late 1960s, and show that 
the veteran was suspected of a psychiatric disorder while on 
active duty.  The Board finds these records relevant in the 
analysis of whether the veteran has an acquired psychiatric 
disorder.  The evidence, with previous evidence of record, 
relates to the central unestablished fact necessary to 
substantiate the claim here - whether service relates to the 
veteran's apparent acquired psychiatric disorder(s).  See 38 
C.F.R. § 3.156(a).  

As such, this new evidence may be construed as tending to 
support the veteran's claim that service caused a psychiatric 
disorder, or aggravated a preexisting one.  Accordingly, the 
claim for service connection for a psychiatric disorder is 
reopened. 

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
Court held that before the Board can address a question that 
has not been decided by the RO, it must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question, and an opportunity to 
address the question at a hearing, and, if not, whether the 
veteran is prejudiced thereby.  

The Board finds that the veteran has not been provided 
adequate notice or assistance here, and therefore finds a 
remand appropriate.  First, VA has not submitted to the 
veteran a sufficiently detailed VCAA letter.  Second, VA has 
not provided the veteran with a VA compensation examination 
and nexus opinion.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, schizophrenia, depression, and anxiety, is 
reopened.  






REMAND

As noted above, VA should reissue the veteran a VCAA letter 
addressing his service connection claim for a psychiatric 
disorder.  

Moreover, the Board finds further medical inquiry and opinion 
necessary in this matter to decide the veteran's core 
contentions - that service caused him to acquire a 
psychiatric disorder, or, that service aggravated a 
preexisting psychiatric disorder.  

The Board particularly points the examiner's attention to the 
veteran's October 1969 discharge report of medical 
examination, in which the examining physician recommended 
further specialist examination for a neuropsychiatric 
disorder.    

Accordingly, the case is REMANDED for the following action:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the veteran of the 
evidence necessary to substantiate his 
claim, and the respective obligations of 
VA and the veteran in obtaining that 
evidence.  He should also be requested to 
provide any evidence in his possession 
(not already submitted) that pertains to 
the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Pelegrini v. 
Principi, 18 Vet. App 112 (2004).  

2.  The veteran should be scheduled for a 
VA examination with a psychiatrist in 
order to determine the nature, severity 
and etiology of any current psychiatric 
disorders.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The veteran's 
complaints should be recorded in full.  

The examiner should advance an opinion on 
the likelihood (likely, at least as 
likely as not, not likely) as to each 
question below:

(1) Did the veteran have a psychiatric 
disorder which preexisted service.  If 
so, did it (a) increase in severity 
beyond the natural progression during 
service; (b) did it worsen during 
service.  

If not: (2) was the current psychiatric 
disorder initially manifest during 
service.  

If not: (3) if the veteran has a 
psychosis, was it manifest within the 
first post-service year after service.  

The examiner should provide a complete 
rationale for conclusions reached.   

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


